 Case 1:18-cr-00204-NGG-VMS Document 790 Filed 08/28/19 Page 1 of 2 PageID #: 10592


                                   Brafman & Associates, RC.
                                                ATTORNEYS AT LAW

                                          767 THIRD AVENUE, HSTH FLOOR

                                            NEW YORK, NEW YORK IOOI7

                                            TELEPHONE: 12121 750-7800

                                            FACSIMILE: (212) 750-3906

                                         E-MAIL: ATTORNEYSOBRAFLAW.COM


BENJAMIN BRAFMAN
                                                                                                 ANDREA L, ZELLAN

                                                                                                JOSHUA D. KIRSHNER
  MARK M. BAKER
    OF COUNSEL                                                                                     JACOB KAPLAN

 MARC A. AGNIFILO                                                                                TENY R. GERAGOS
    OF COUNSEL                                                                                     ADMITTED IN NY S CA

                                                                                                   STUART GOLD




                                                                     August 23, 2019

       VIAECF


       The Honorable Nicholas G. Garaufis
       United States District Judge
       United States District Court
       225 Cadman Plaza East
       Brooklyn, New York 11201

                  Re:    United States v. Keith Raniere, 18 Cr. 204(NGG)

       Dear Judge Garaufis:

               We write this Court to request a brief extension on Keith Raniere's deadline to file a third-
       party claim to the subject properties listed in the Preliminary Orders ofForfeitures.(See Dkts. 722,
       739, 742, 758, 759, 760.) On July 22, 2019, the government provided notice to Mr. Raniere that
       he may have a legal interest in one or more assets which this Court has ordered to be forfeited to
       the United States. 21 U.S.C. § 853(n) allows thirty days for a third-party claimant to file a claim
       to any of the subject properties. Based on the July 22, 2019 mailing, the deadline to file a claim
        would be Monday, August 26,2019.

                  We request a brief two-week extension until September 9, 2019 to review the Preliminary
        Orders of Forfeiture and determine whether Raniere intends to file a claim to any of the subject
        properties. Counsel reached out to the government yesterday, August 22, 2019, and AUSA
        Orenstein has not yet replied as to whether she objects to this extension.
Case 1:18-cr-00204-NGG-VMS Document 790 Filed 08/28/19 Page 2 of 2 PageID #: 10593


Brafman & Associates, RC.




          Thank you for your consideration.


                                                 Respectfully submitted,




                                                 Marc A. Agnifilo
                                                 Teny R. Geragos


    cc:   Counsel for the government(via ECF)




             S/ Nicholas G. Garaufis
